DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Reply filed with the Office on 28 July 2022, regarding the Pall Corporation application.

Claims 1-5 are currently pending and have been fully considered.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art reference to the present claims is a US Patent Application Publication to Cote, et al. (US 2002/0104795 A1; hereinafter, “Cote”).  Cote discloses a multiwell filter and/or plate (Title), wherein is taught the multiwell filter incorporates a well plate (48), an insert (10) as a harvester plate capable of holding filter elements ([0023]) and a standard 96 well plate ([0029]). However, Cote does not teach or suggest the limitation, “each filter comprising an upper depth filter layer having an average pore size in the range of from about 1 micrometer to about 20 micrometers, an upstream surface and an downstream surface, the upstream surface of the depth filter layer providing the upstream surface of the filter; a middle layer comprising a microporous membrane having an average pore size in the range of from about 0.4 micrometers to about 0.8 micrometers; and a bottom layer having an upstream surface and a downstream surface, comprising a microporous membrane having an average pore size of about 0.2 micrometers, the downstream surface of the microporous membrane having an average pore size of about 0.2 micrometers providing the downstream surface of the filter”, as required by instant claim 1. All other present claims ultimately depend from allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
31 August 2022